DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 7/18/2022 is acknowledged. Claims 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 314a, 314b (see paragraph 39 and Figure 8) and 528 (see paragraph 42 and Figures 11-12).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 36, “a guidewire 122 (FIG. 6)” should be replaced with “a guidewire 225 (FIG. 6)”. See Figure 6 and paragraph 38.
In paragraph 43, “Hollow tube 636” and “hollow tube 636” should be replaced with “Hollow tube 634” and “hollow tube 634”. Also, “Ribbon 636” should be replaced with “Hollow tube 634”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 3, “i)” should be deleted since there is no “ii)” in claims 1-3. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5,374,245 (“Mahurkar”), cited in an IDS.
Regarding claim 1, Mahurkar discloses a method of manufacturing a multi-lumen catheter (see lines 16-31 in column 1), the method comprising the following steps:
extruding a catheter body (the tube 116; see lines 57-59 in column 9 and Figure 34) having a first lumen (the lumen containing the reinforcing strip 120; see Figure 36) and at least one additional lumen (the lumens 156; see Figure 36 and lines 58-61 of column 10), the catheter body being formed of a first material having a first melting temperature (silicone; see lines 59-61 in column 9);
providing a second material (the reinforcing strip 120; see lines 57-59 in column 9 and Figure 34) on an inner surface of the first lumen (see Figure 36), the second material having a melting temperature greater than the first material (see lines 59-61 in column 9 and lines 37-53 in column 10);
directing a fluid through the at least one additional lumen to move the first lumen to a collapsed configuration (see lines 32-49 in column 11 and Figures 34-36);
melting the first material without melting the second material while the first lumen is in the collapsed configuration (see lines 37-53 in column 10 and Figures 34-36); and
cooling the first material to allow the first material to set with the first lumen in the collapsed configuration (see lines 15-17 in column 12 and Figures 34-36; cooling and setting necessarily take place in order for the tube 116 to be cuttable after extrusion).

Regarding claim 2, Mahurkar discloses wherein the at least one additional lumen includes second and third lumens (see the lumens 156 in Figure 36).

Regarding claim 3, Mahurkar discloses wherein the step of extruding a catheter body includes providing a septum between the second and third lumens (see Figure 36 and lines 57-59 in column 9), the first lumen extending through the septum (see Id.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744